                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

In re:                                           )    Chapter 13 Bankruptcy
                                                 )
                                                 )    Case No. 21-60899
Robert Nichols                                   )
Rachel Nichols                                   )    Judge: Russ Kendig
                                                 )
                 Debtor(s)                       )
                                                 )    RESPONSE TO THE OBJECTION TO
                                                 )    PLAN CONFIRMATION FILED BY US
                                                 )    BANK TRUST NATIONAL
                                                 )    ASSOCIATION
                                                 )
                                                 )

         Now come Debtors, Robert Nichols and Rachel Nichols, by and through undersigned

counsel, and submit the following response to the Objection to Plan Confirmation filed by

Creditor US Bank National Trust Association (Docket # 16, Filed July 7, 2021).

         The Creditor’s objection is based on the assertion that the mortgage arrearage is

understated in the chapter 13 plan. No proof of claim has been filed to reflect the arrearage, and

the Debtors dispute the assertion that the arrearage is $111, 292.96 based on an existing

agreement between the parties. The Debtors have requested an accounting from the Creditors.

         THEREFORE, the Debtors request that the Creditor’s objection be overruled.

Respectfully submitted by

/S/ Christopher A. Crull
Christopher Crull, Attorney for Debtor
Ohio Reg # 0095197
Heydorn & Crull, LLC
355 Portage Trail, Suite 2
Cuyahoga Falls, OH 44221
Phone: 330-461-9932
Fax: 330-849-2263
Chriscrull10@gmail.com




 21-60899-rk      Doc 23     FILED 08/04/21          ENTERED 08/04/21 13:41:16        Page 1 of 2
                                  CERTIFICATE OF SERVICE


I CERTIFY that a true and correct copy of the foregoing was served:

Via the Court’s Electronic Case Filing System to these entities and individuals who are listed on the
Court’s Electronic Mail Notice List:

Keith Rucinski, Chapter 13 Trustee at krucinski@ch13akron.com, efilings@ch13akron.com

Office of the U.S. Trustee at registered address@usdoj.gov

Via regular US Mail, postage pre-paid on:

Molly Slutsky Simmons
Attorney for Creditors
Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140
bankruptcy@sottileandbarile.com




Date: 6/4/2021                                                /s/ Christopher A. Crull
                                                              Attorney for Debtor
                                                              Ohio Reg NO. 0095197




 21-60899-rk      Doc 23     FILED 08/04/21        ENTERED 08/04/21 13:41:16           Page 2 of 2
